DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Information Disclosure Statement
The information disclosure statement filed 4/28/2022 has been fully considered and is attached hereto.

Claim Objections
Claims 6, 12 and 14 are objected to because of the following informalities:  
Claim 6 recites, “the sidewall” which is incorrect.  It appears it should be changed to read, “a sidewall”.
Claim 12 depends from claim 7 which has been canceled.  For the purposes of examination claim 12 will be considered to depend from claim 1.
Claim 12 recites, “an internal turbulence is” which is incorrect.  It appears it should be changed to read, “an internal turbulence fan is”.
Claim 14 is of the same scope as claim 5 and should be canceled or amended.
Appropriate correction is required.

Drawings
The objections to the drawings is withdrawn since claim 2 has been canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mistry et al. (US 5,832,988 – hereinafter, “Mistry”).
With respect to claim 1, Mistry teaches (In Fig 2) a heat dissipating system, comprising a cabinet (10), a first circulating fan (24) and a heat exchanger (18), wherein the cabinet has an outer circulating air duct (Ducts which outside airflow flows through) and a sealed inner circulating air duct (Space within 14 where interior airflow flows), an air inlet (Inlet in battery chamber 16, see Fig 2) and an air outlet (Outlet of 10) connected to an outside are arranged in the outer circulating air duct, and the heat exchanger is arranged in the cabinet (See Fig 2) and configured to exchange heat between the inner circulating air duct and the outer circulating duct (Col. 2, l. 51 – Col. 3, l. 35), the first circulating fan (24) is arranged outside the air inlet of the outer circulating air duct or inside the outer circulating air duct (See Fig 2) for supplying air to the outer circulating air duct, wherein a first heating device (Battery) is arranged in the outer circulating air duct (See Fig 2), and a second heating device (Col. 2, ll. 40-50, “electronic equipment”) is arranged in the inner circulating air duct, wherein along a direction of gas flow, the first heating device (Battery) is arranged upstream of the heat exchanger (18) of the outer circulating air duct (See Fig 2), and the first heating device (Battery) is located above or below the heat exchanger (See Fig 2, the battery is located below the heat exchanger), wherein a protection level of the first heating device is higher than a protection level of the second heating device (Since Mistry teaches the batteries as being directly cooled in the configuration disclosed in Fig 2, Mistry is suggesting that cooling the batteries is more important than just cooling the second heating device in the main portion of the cabinet since cooling the batteries prior to directing the airflow into the heat exchanger will reduce the ability to cool the second heating device in the main portion).
With respect to claim 3, Mistry further teaches that the heat exchanger (18) is an air-to-air heat exchanger (Col. 3, ll. 9-12, wherein “between the two air flows” teaches that the heat exchanger is an air-to-air heat exchanger).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mistry in view of Bundza et al. (US 7,312,993 – hereinafter, “Bundza”).
With respect to claims 5, 14 and 15, Mistry teaches the limitations of claims 1 and 3 but fails to specifically teach or suggest the limitations of claims 5, 14 and 15.  Bundza, however, teaches a cabinet comprising a second circulating fan (One of 321) and an internal turbulence fan (Another of 321, Col. 5, ll. 32-33), and the second circulating fan and the internal turbulence fan are arranged in an inner circulating air duct (Both of the fans 321 are arranged in the inner circulating air duct as per Col. 5, ll. 32-33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bundza with that of Mistry, such that the inner circulating air duct includes a second circulating fan and an internal turbulence fan, as taught by Bundza, since doing so would provide better airflow within the inner circulating air duct.  Further adding two fans therein will provide redundancy in the case of one fan failing.
With respect to claim 6, Mistry as modified by Bundza teaches the limitations of claim 5 as per above but Mistry fails to specifically teach or suggest the limitations of claim 6.  Bundza, however, teaches that the second circulating fan (One of 321) is located at the bottom of the heat exchanger (320, see Fig 19) but fails to specifically teach or suggest that the second circulating fan is located at the air inlet inside the heat exchanger, the air outlet of the inner circulating air duct of the heat exchanger is located at the top of the sidewall of the heat exchanger. However, the Examiner hereby takes Official Notice of the conventionality of reversing the direction of a fan such that airflow flows in an opposite direction.  Accordingly, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the fan blades of the second circulating fan (321) of Bundza thus allowing for the second circulating fan (321) to be at the inlet side of the heat exchanger of Mistry and the air outlet of the inner circulating air duct of the heat exchanger to be located at the top of the sidewall of the heat exchanger in Mistry, as claimed, since doing so would allow for the airflow direction within the heat exchanger to be upward and thus be in the same direction as natural convection.

Allowable Subject Matter
Claims 4, 9-12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
With respect to the Applicant’s remarks to claim 1 that, “In view of the amendments to claim 1, claim 1 is not anticipated by and distinguishes over Bundza.” (Present remarks page 6) the Examiner agrees and notes that the previous rejection to claim 1 in view of Bundza has been withdrawn.
With respect to the Applicant’s remarks to claim 1 that, “Mistry fails to disclose how to set the protection level of the first heating device and the second heating device. Thus, Mistry at least fails to disclose the technical features of "a protection level of the first heating device is higher than a protection level of the second heating device" as recited in amended claim 1.” (Present remarks pages 7-8) the Examiner respectfully disagrees.  It is unclear how setting the protections levels of the first heat device and the second heating device relates to the limitation, “a protection level of the first heating device is higher than a protection level of the second heating device” as claimed.  As explained in the previous rejection to claim 13 and the present rejection to claim 1, Mistry appears to teach that cooling of the first heating device is more important than cooling of the second heating device since cool outside air is provided immediately to the first heating device and then to the heat exchanger used to cool the second heating device to extend battery life (Col. 3, ll. 17-35).  Accordingly, Mistry is believed to teach all the limitations of amended claim 1 and the 102(a) rejection thereto is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835